Citation Nr: 1331219	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for Parkinson's disease.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. Commendations and awards include a Combat Infantry Badge and the Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran raised the issue of an enlarged prostate in his April 2012 Substantive Appeal.  This issue is referred to the RO for appropriate action.  The Veteran initially appealed the effective date of his award of service connection for Parkinson's disease in a May 2011 Notice of Disagreement (NOD).  The RO then issued a Statement of the Case (SOC) on this issue in March 2012.  The Board finds that in the Veteran's April 2012 substantive appeal, however, he limited his appeal to only the issue of entitlement to a higher initial disability rating.  In completing his substantive appeal, the Veteran did not check the box indicating that he was appealing all issues listed on the SOC.  Instead, he checked the box indicating that he was "only appealing these issues" and then listed several symptoms of his Parkinson's disease.  In the section of the form for describing why the Veteran thinks that VA decided his claim incorrectly, the Veteran listed his current symptoms of Parkinson's disease and reiterated his belief that he deserves a higher initial rating than the 30 percent currently assigned.  The Board finds that the Veteran's responses on his Substantive Appeal indicate that he wishes to limit his appeal to only the issue of entitlement to a higher initial disability rating for his service-connected Parkinson's disease.  As such, the Board finds that the issue of an earlier effective date for the award of service connection for Parkinson's disease is no longer in appellate status and is not before the Board at this time.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

I.  VA Treatment Records

The record shows that Salisbury VAMC and Winston-Salem VAMC have treated the Veteran's Parkinson's disease since 2007.  See December 2010 VA Examination Report; September 2010 VA Form 10-5345a.  These records have not been associated with the record.  Upon remand, the AOJ should obtain and associate with the claim file all relevant treatment records for the Veteran from Salisbury VAMC and Winston-Salem VAMC from 2006 to present.

II.  VA Examination Needed

In his April 2012 Substantive Appeal, the Veteran reported that the severity of his Parkinson's disease had increased since the most recent VA examination.  In particular, he reported more severe symptomatology than he reported at the time of his most recent VA examination in December 2010.  See VA Form 9.  A new VA examination is warranted to ascertain the current nature and severity of the Veteran's Parkinson's disease.  See VAOPGCPREC 11-95 (holding that although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

III.  Incomplete Statement from Veteran's Representative

The record reflects that the Veteran's representative did not complete the VA Form 646 "Statement of Accredited Representative in Appealed Case" that is dated in May 2012.  On remand, the AOJ should request that the Veteran's representative complete this form or submit a statement in lieu of a VA Form 646.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records for the Veteran from Salisbury VAMC and Winston-Salem VAMC for the period from 2006 to present.  If such records are unavailable, the Veteran's claim file should be clearly documented to that effect and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).

2.  Schedule the Veteran for an examination to determine the current nature and severity of his Parkinson's disease.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claim file.

3.  Request that the Veteran's representative complete either a VA Form 646 or submit a statement in lieu of a VA Form 646.

4.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be issued a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

